TAYLOR, Judge.
The appellant, Randy Tyson, was indicted for carrying a pistol without a license, possession of marijuana for personal use, and possession of a controlled substance, violations of §§ 13A-11-73, 13A-12-214, and 13A-12-212, Code of Alabama 1975. He pleaded guilty to carrying a pistol without a license pursuant to a plea agreement wherein the other charges were nolle prossed. The appellant gave notice of appeal, but has filed no brief. The record is unclear as to whether the appellant is indigent.
Because an indigent defendant is entitled to counsel on direct appeal, this case is remanded to the Circuit Court for Coffee County for that court to determine whether the appellant wishes to pursue his appeal, whether the appellant is indigent, and, if so, to appoint counsel. If counsel is appointed, submission of this case shall be set aside and a briefing schedule shall run from the date counsel is appointed. Due return shall be made to this court of the circuit court’s actions within 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS*
All the Judges concur.

 Editor's Note: On return to remand, the court on March 3, 1995, affirmed the decision, without opinion.